 PROB 12C                                                                             Report Date: January 21, 2020
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                             Jan 22, 2020
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony J. Mathias                        Case Number: 0980 2:11CR00024-JLQ-1
 Address of Offender:                          Spokane Valley, Washington 99206
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: October 7, 2011
 Original Offense:         Burglary in Indian Country, 18 U.S.C. § 1153
 Original Sentence:        Prison - 66 months                Type of Supervision: Supervised Release
                           TSR - 36 months

 Revocation Sentence       Prison - 9 months
 (June 15, 2018)           TSR - 36 months

 Revocation Sentence       Prison - 6 months
 (July 17, 2019)           TSR - 21 months
 Asst. U.S. Attorney:      Patrick J. Cashman                Date Supervision Commenced: December 17, 2019
 Defense Attorney:         Federal Defenders Office          Date Supervision Expires: September 16, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/19/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Mathias is alleged to have committed a crime in violation of
                        R.C.W. 9.94.041(2), Prisoner in Possession of Drugs in a Local Jail, on or about January 2,
                        2020.

                        On July 17, 2019, Mr. Mathias appeared before the Court for a supervised release revocation
                        hearing and was made aware he is not to commit another federal, state or local crime.

                        According to the report, case number 2020-10000588, Mr. Mathias was strip searched by
                        Spokane County Jail staff. A corrections officer observed a clear plastic baggie on Mr.
                        Mathias’ tongue, and after many verbal commands, he spit the baggie out onto the floor. In
                        the baggie was a piece of suboxone, an 8 milligram strip, a schedule III controlled substance.
